Citation Nr: 0127244	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  01-07 737	)	DATE
	)
	)


THE ISSUE

Whether a July 1950 Board decision, which denied entitlement 
to a compensable evaluation for the residuals of an injury to 
the little finger of the right hand, should be revised or 
reversed on the grounds of clear and unmistakable 
error (CUE).

(The issue of entitlement to an increased evaluation for the 
residuals of an injury to the right little finger, with 
resulting malfunction of the right hand, currently evaluated 
as 30 percent disabling, will be addressed in a separate 
Board decision.)


REPRESENTATION

Moving party represented by:  Dennis C. Galarowicz, Attorney 
at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The moving party is a veteran who served on active duty from 
September 1943 to December 1945.

In a July 1950 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to a compensable evaluation for 
the residuals of an injury to the little finger of the right 
hand.

In August 2001, the veteran's attorney, acting on behalf of 
the veteran, submitted a motion to revise the Board's July 
1950 decision on the basis that it contained clear and 
unmistakable error (CUE).  The Board subsequently wrote to 
the veteran and his attorney, and informed them of the 
appropriate laws and regulations relating to CUE requests.  
The Board advised them to review these rules.  No additional 
correspondence has since been received with respect to this 
motion.


FINDINGS OF FACT

1.  In a July 1950 decision, the Board denied entitlement to 
a compensable evaluation for the residuals of an injury to 
the little finger of the right hand.

2.  In the July 1950 decision, the Board correctly applied 
the existing statutes and regulations, and its conclusions 
were consistent with and supported by the evidence then of 
record.


CONCLUSION OF LAW

The Board's July 1950 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2001); 38 
C.F.R. §§ 20.1400-1411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000).  VA has issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In pertinent part, these new provisions 
address notification requirements in VA claims, and VA's duty 
to assist claimants in the development of claims, such as by 
securing additional records, affording medical examinations 
to claimants, etc.  The VCAA and its implementing regulations 
do not expressly indicate whether such provisions apply to 
motions alleging CUE in prior final decisions of the Board.  
Therefore, we must now address that issue in the first 
instance.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Given the nature of a motion to revise an earlier decision 
based upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since the evaluation 
of such a motion is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.  As to procedure, the Board advised the moving 
party as to the appropriate laws and regulations relating to 
CUE requests.  In addition, it is clear from a reading of the 
August 2001 Motion that the moving party's attorney was well 
aware of the pertinent legal criteria applicable in 
determining whether a prior decision was based upon CUE.  
Considering the foregoing, the Board holds that the 
provisions of the VCAA are inapplicable to the instant case.  
The Board believes this conclusion to be consistent with the 
recent holding of the United States Court of Appeals for 
Veterans Claims in Livesay v. Principi, ___ Vet. App. ___, 
No. 00-51 (Aug. 30, 2001) (en banc) (holding that the duties 
specified in the VCAA are not applicable to allegations of 
CUE in a prior Board decision).  Moreover, even if the VCAA 
were held to be applicable to this matter, we find that any 
requirements of the VCAA have been fully satisfied, and no 
further action is necessary by the Board to ensure compliance 
with this law.  

Factual Background

The veteran's service medical records reflect that, in 
January 1945, he apparently sustained a laceration to the 
palmar surface of the right fifth finger at the proximal 
interphalangeal joint.  This injury was treated surgically in 
June 1945, at which time he underwent a transplant of the 
sublimus tendon of the little finger of the right hand to the 
profundus of the same finger.  Despite this surgery, physical 
examination conducted at separation in December 1945 showed 
that he was unable to completely flex and extend the fifth 
finger of his right hand due to contracture and adhesions 
resulting from the laceration injury and the subsequent 
tendon transplant.

In January 1946, the veteran filed a claim of entitlement to 
service connection for an injury to the little finger of his 
right hand.  He reported that he was unable to flex this 
finger because the tendon had been severed.  In a May 1946 
rating decision, the RO granted service connection for an 
injury to the little finger of the right hand, and assigned a 
noncompensable disability rating under the criteria of 
Diagnostic Code 5227 (ankylosis of fingers other than the 
thumb, index finger, and middle finger).

The following month, the veteran submitted a letter from a 
private physician, Dr. R.C., in support of his claim.  In the 
letter, the physician noted that the veteran had sustained a 
laceration on the flexor surface of his right little finger 
in January 1945, and that the injury was sutured by an 
enlisted man.  Dr. R.C. also noted that, in June 1945, the 
veteran had undergone an operation, in which a piece of 
tendon was removed from his wrist and sutured into the area 
of his right little finger injury.  Dr. R.C. indicated that 
the veteran had come to him with complaints of pain in the 
area of the scar, and an inability to fully flex the fifth 
finger.  Upon examination, the physician found that the 
veteran's scar appeared well-healed, with some thickening and 
redness.  He concluded that the veteran was unable to flex 
the distal joint of his right little finger, and that there 
was also some limitation of motion in the mid phalangeal 
joint.  Dr. R.C. determined that adhesions were caught on the 
palmar surface of these joints, and that the flexor sublimis 
was evidently still working.  The physician concluded that 
there was evidence of some joint changes, limitation of 
motion, and atrophy of the fingers.  A diagnosis of severance 
of the flexor profundus digitorum tendon was noted.  Dr. R.C. 
indicated that no further surgery was warranted, and that he 
believed the condition of the finger as it then existed to be 
permanent.  He noted that he believed the degree of 
disability of the finger to be "about fifty percent".

In a July 1946 rating decision, the RO denied entitlement to 
a compensable evaluation for the veteran's service-connected 
injury to the little finger of the right hand.  In that 
decision, the RO specifically noted that the veteran had 
recently submitted a statement from a private physician, Dr. 
R.C., in support of his claim.

In November 1946, the veteran underwent a VA medical 
examination.  The VA examiner noted a diagnosis of a 
laceration of the fifth finger, right flexor tendon, post-
operative, with limitation of motion and occasional pain, 
discoloration, and weakness.

In a January 1947 rating decision, the RO continued to deny 
entitlement to a compensable evaluation for the veteran's 
service-connected injury to the little finger of the right 
hand.  In this decision, the RO noted that the veteran's 
service-connected disability had been evaluated using the 
criteria of Diagnostic Code 5227.  In a statement received 
later that month, the veteran indicated that he was not 
satisfied with the January 1947 rating decision.  He asserted 
that the problems he experienced in his right little finger 
were caused by improper treatment he received immediately 
following his injury in service.  He indicated that he 
experiences pain in his little finger, and that the inability 
to move his finger caused him many problems.

During a VA medical examination conducted in February 1950, 
the veteran reported that he experienced numbness in his 
finger and that it would "get cold" outdoors.  The VA 
examiner found that he experienced marked limitation of 
motion in the distal joint of his right little finger.  The 
VA examiner also found that extension of the whole finger was 
not complete to due contracture of the skin on the flexor 
surface of the finger.  It was noted that the tendons did not 
seem to be tight on the flexor surface on extension.  In this 
report, the VA examiner included diagrams showing the degrees 
of limitation in both flexion and extension, and specifically 
noted that flexion was limited by 50 percent.

In a March 1950 rating decision, the RO continued to deny 
entitlement to a compensable evaluation for the veteran's 
service-connected injury to the little finger of the right 
hand.  In a statement received several days later, the 
veteran indicated that he wished to appeal the RO's decision.  
A signed VA Form P-9, Claimant's Appeal to Administrator of 
Veterans' Affairs, was received at the RO later that month.

In July 1950, the Board denied the veteran's claim of 
entitlement to a compensable evaluation for the residuals of 
an injury to the little finger of the right hand.  The Board 
discussed the results of the February 1950 VA examination, 
and noted that flexion in the right fifth finger was limited 
to 50 percent of normal.  The Board also noted that extension 
of the same finger was somewhat limited.  The Board concluded 
that "[c]onsideration has been given to the findings 
recorded on the examination of February 1950 and all the 
other evidence of record pertaining to the degree of 
disability resulting from the injury of the little finger of 
the right hand and it is the decision of the Board that a 
compensable rating for this disability is not warranted."

The noncompensable rating for the veteran's disability of the 
right hand remained in effect until, by rating action of 
February 1991, the RO granted an increased rating, to 30 
percent, effective from August 1988.

As noted above, in August 2001, the veteran's attorney 
submitted a motion to revise the Board's July 1950 decision 
on the basis that it contained clear and unmistakable error 
(CUE).  The attorney argued that the Board could not have had 
the benefit of Dr. R.C.'s June 1946 letter at the time of the 
July 1950 decision.  The attorney asserted that this document 
was obviously lost by VA from January 1947 to June 1998, 
because not one of the many rating decisions and Board 
decisions issued during that time addressed it.  The attorney 
noted that the first time that document was addressed was in 
a September 1999 rating decision, in which the RO continued a 
30 percent disability rating that had been assigned for his 
service-connected disability.  

Alternatively, the attorney argued that, if that document was 
in the possession of VA at the time of the July 1950 
decision, then the Board failed to properly apply the law and 
regulations in effect at the time.  In support of this 
conclusion, the attorney noted that a 30 percent disability 
evaluation was assigned by the RO for the veteran's right 
fifth finger disability in February 1991 under the criteria 
of Diagnostic Code (DC) 8716 (ulnar nerve impairment).  The 
attorney noted that, at that time, the RO based this 
conclusion upon "limitation of motion, unspecified 
neurological findings, cracking of the scar, and malfunction 
of the hand."  The attorney asserted that, because these 
findings are substantially the same as those shown on 
examination prior 1950, the Board should have granted a 30 
percent disability rating in the July 1950 decision.  In 
support of this argument, the attorney noted that the 
criteria of DC 8716, which was used by the RO to assign a 30 
percent evaluation in 1991, had not changed in substance 
between 1950 and 1991.

Analysis

As noted above, the veteran is seeking revision of the 
Board's 1950 decision.  In the August 2001 motion, his 
attorney contended that there was CUE in the 1950 decision 
because the correct facts, as they were known at the time, 
were not before the Board.  Specifically, he believes that 
the June 1946 letter from Dr. R.C. was not before the Board 
at the time of that decision.  In addition, the attorney also 
contends that the Board committed CUE by failing to correctly 
apply the regulations that were in effect at that time.  He 
argues that, if such regulations were correctly applied, the 
Board would have granted a 30 percent evaluation for the 
veteran's residuals of the injury to the little finger of the 
right hand.

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (2000), relates to what 
constitutes CUE and what does not, and provides as follows:

(a)  General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either 
the correct facts, as they were known at the time, 
were not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b)  Record to be reviewed.  (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to be part 
of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's 
adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear 
that a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of 
evidence. A disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board notes that, with respect to the final provisions of 
the regulations pertaining to the adjudication of motions for 
revision or reversal of prior Board decisions on the grounds 
of CUE, the definition of CUE was based on prior rulings of 
the United States Court of Appeals for Veterans Claims.  More 
specifically, it was observed that Congress intended that the 
Department of Veterans Affairs adopt the Court's 
interpretation of the term "clear and unmistakable error."  
Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27,534, 27,536 (1998), the sponsor 
of the bill which became the statute specifically noted that 
the bill would "not alter the standard for evaluation of 
claims of [CUE]."  143 Cong. Rec. H1567, H1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance, as to the existence of clear and 
unmistakable error in prior Board decisions, based upon years 
of prior Court decisions regarding CUE, such as Fugo v. 
Brown, 6 Vet. App. 40 (1993).  As has been stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or 
the statutory or regulatory provisions extant at 
the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had 
it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time for 
the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. at 43.  A disagreement 
with how the Board evaluated the facts is inadequate to raise 
the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

The Court of Appeals for Veterans Claims has also clearly 
stated, "It must be remembered that there is a presumption 
of validity to otherwise final decisions, and that where such 
decisions are collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the presumption is even 
stronger."  Fugo, supra, at 44 (citing cases).

The Board also notes that 38 C.F.R. § 20.1404, in pertinent 
part, requires the following with regard to any motion for 
CUE:

(a)  General.  A motion for revision of a decision 
based on clear and unmistakable error must be in 
writing, and must be signed by the moving party or 
that party's representative.  The motion must 
include the name of the veteran; the name of the 
moving party if other than the veteran; the 
applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If 
the applicable decision involved more than one 
issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion 
pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart.

(b)  Specific Allegations Required.  The motion 
must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or 
law in the Board decision, the legal or factual 
basis for such allegations, and why the result 
would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due 
process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth 
in this paragraph shall be denied.

The U.S. Court of Appeals for the Federal Circuit recently 
decided a case in which VA's regulations on Revision of 
Decisions on Grounds of Clear and Unmistakable Error, 38 
C.F.R. Part 20, Subpart O, were challenged.  Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  
In that decision, the Federal Circuit Court upheld the 
validity of all the challenged rules except for the above 
quoted section 20.1404(b).  Specifically, the Court concluded 
as follows:

We hold that CUE Rule 1404(b) (codified at 38 
C.F.R. § 20.1404(b)) is invalid because, in 
conjunction with the CUE Rule 1409(c) (codified at 
38 C.F.R. § 20.1409(c)), it operates to prevent 
Board review of any CUE claim that is the subject 
of a motion that is denied for failure to comply 
with the pleading requirements of Rule 1404(b).  
That is contrary to the requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by 
the Board on the merits."  However, we hold that 
the other rules challenged by Petitioners are 
consistent with title 38 of the United States Code, 
and are not arbitrary, capricious, or abuses of 
discretion.  We also hold that none of the 
challenged rules were adopted in a defective 
rulemaking process.

Id. at 704.  It appears that the Court was most concerned 
with the last sentence of Rule 1404(b), requiring denial of a 
motion which is not compliant with the pleading requirements 
therein, thus leading to a final denial which is not decided 
on the merits.  Id. at 699, 702 n.8.  In the present case, 
the Board is addressing the veteran's motion on the merits, 
under 38 C.F.R. § 20.1405 (2000), consistent with the Federal 
Circuit's decision in DAV v. Gober, supra.  That regulation 
provides, in pertinent part, as follows:

(g)  Decision.  The decision of the Board on a 
motion will be in writing.  The decision will 
include separately stated findings of fact and 
conclusions of law on all material questions of 
fact and law presented on the record, the reasons 
or bases for those findings and conclusions, and an 
order granting or denying the motion.

(Authority: 38 U.S.C. 501(a), 7104(d), 7111)

After reviewing the text of the Board's July 1950 decision, 
and for the reasons and bases set forth below, the Board 
concludes that there was no CUE in the July 1950 decision, 
which denied entitlement to a compensable evaluation for the 
residuals of an injury to the little finger of the right 
hand.

As noted above, the veteran's attorney has contended that a 
letter obtained in June 1946 from Dr. R.C. was apparently 
lost around 1947, which was before the claims folder was 
forwarded to the Board in July 1950.  The Board notes, 
however, that a copy of this letter is associated with the 
claims folder, and that it appears from its positioning that 
this letter was associated with the record at the time of the 
July 1950 decision.  The attorney has not proffered any 
evidence in support of his contention that this letter was 
not of record at the time of the Board's July 1950 decision, 
other than the fact that the letter was not specifically 
mentioned by the Board in that decision.  

With respect to this contention, that the RO apparently lost 
the letter from Dr. C.R. before the case was forwarded to the 
Board, the Board notes that the administrative presumption of 
regularity comes into play.  "The presumption of regularity 
supports the official acts of public officers and, in the 
absence of clear evidence to the contrary, courts presume 
that they have properly discharged their official duties."  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (quoting United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926).  While the Ashley case dealt with 
regularity and procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case, where the attorney asserts that the 
letter from Dr. C.R. was lost before the claims folder was 
forwarded to the Board.  The Court specifically held that a 
statement such as the one advanced on behalf of this 
appellant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  The appellant's 
contention that he submitted a letter from a physician in 
June 1946, but that this letter was subsequently either lost 
or purposely excluded from the record, standing alone, is 
insufficient evidence to rebut the presumption of regularity.  
There is no other evidence as to this matter.

In this regard, the Board also notes the case of Baldwin v. 
West, 13 Vet. App. 1 (1999).  In Baldwin, the appellant 
asserted that the RO did not consider all of the facts of 
record in a 1956 rating decision, including discussions of 
his claimed disability in his service medical records.  The 
Court noted, however, that the appellant did not proffer any 
evidence showing that the RO did not examine and consider all 
of his service medical records, but instead merely 
characterized the lack of specific referral in the rating 
decision to the medical records discussing the claimed 
disability as a failure by the RO to have had these records 
before them when deciding his claim.  The Court determined 
that the appellant's assertion failed because there is a 
presumption of regularity which holds that government 
officials are presumed to have properly discharged their 
official duties.  Accordingly, the Court found that, even 
though the 1956 RO decision did not clearly state what 
evidence was relied on in the rating decision, the Board's 
conclusion that the 1956 RO decision was the product of the 
factual record before it in its entirety was not arbitrary or 
capricious, because the appellant had not presented clear 
evidence to rebut the presumption of regularity.  See 
Baldwin, supra.

The veteran's attorney has asserted that the Board failed to 
consider a letter he obtained from a private physician, Dr. 
R.C., in support of his claim.  Since filing his claim for 
CUE, however, neither the veteran nor his attorney have 
proffered any evidence in support of the contention that this 
letter was lost from the record at the time of the 1950 
decision.  However, pursuant to the Court's holding in 
Baldwin, the Board believes that the mere fact that this 
letter was not specifically mentioned in the July 1950 
decision is insufficient to serve as proof that the letter 
was not of record at the time of that decision.  Moreover, 
the Board believes that the reasoning of Baldwin is 
particularly applicable in this case, given the Board's 
specific indication in the July 1950 decision that 
"[c]onsideration has been given to the findings recorded on 
the examination of February 1950 and all the other evidence 
of record pertaining to the degree of disability resulting 
from the injury of the little finger of the right hand." 
(Emphasis added.)  Clearly, the Board considered not only the 
report of the February 1950 VA examination, but also other 
medical evidence that had been obtained and associated with 
the claims folder up until that time.  As noted above, the 
attorney has submitted no evidence whatsoever to support his 
assertion that Dr. R.C.'s letter was not among the other 
items of evidence considered by the Board at that time.

Accordingly, the Board finds that the administrative 
presumption of regularity attaches to RO's actions at the 
time of the July 1950 decision, and that the unsubstantiated 
contention of the veteran's attorney that the June 1946 
letter from Dr. R.C. was lost from the record around 1947 
cannot serve as a basis of CUE.

Furthermore, the Board notes that, even if Dr. R.C.'s letter 
was not of record at the time of the 1950 decision, the 
veteran's attorney specifically indicated in the August 2001 
motion that he believed that the Board did review the reports 
of the veteran's November 1946 and February 1950 VA 
examinations prior to the 1950 decision.  The attorney did 
not indicate in what way Dr. R.C.'s findings differed from 
the results of his VA examinations, or how those examinations 
may have provided an inaccurate picture of the degree of 
disability at that time.  In fact, the attorney clearly 
acknowledges that they did provide an accurate picture of his 
disability, as the attorney asserts that the results of the 
November 1946 and February 1950 VA examinations supported the 
assignment of a 30 percent disability rating.  In his 
discussion, the attorney citing to findings noted in the 
reports of VA examinations, which appear to be virtually 
identical to those noted by Dr. R.C. in his June 1946 letter.  
Thus, it is unclear on what basis the attorney believes that 
the absence of Dr.R.C.'s letter would have caused pertinent 
facts to not be known by Board at the time of the July 1950 
decision.  Pursuant to 38 C.F.R. § 20.1403(c), it is not 
sufficient that the moving party show that an error has been 
made; rather, the party must also show that, had the 
identified error not been made, the outcome of the appeal 
would have been manifestly changed.  In essence, the attorney 
must show not only that Dr. R.C.'s letter had been lost at 
the time of the July 1950 decision, but also that, had the 
letter been part of the record, it would have manifestly 
changed the outcome of the appeal.  Such a showing has not 
been made in this case.

As noted above, the veteran's attorney has also asserted that 
the Board incorrectly applied the regulations that were in 
effect at the time of the July 1950 decision.  In essence, 
the attorney has asserted that the evidence of record in July 
1950 was substantially similar to the evidence of record when 
the RO granted a 30 percent disability rating in February 
1991, using the criteria of Diagnostic Code 8716.  The 
attorney argues that, for this reason, the Board must have 
incorrectly applied the regulatory criteria in effect at the 
time by not assigning a separate evaluation under DC 8716.

The Board further notes that, in arguing that the Board 
incorrectly applied the existing regulations in July 1950, 
the veteran's attorney has not specifically contended that 
the evidence of record in 1950 unequivocally supports the 
assignment of a 30 percent evaluation.  Instead, he appears 
to be basing his argument primarily upon a comparison between 
the evidence of record at the time of the Board's July 1950 
decision, and evidence that was subsequently made part of the 
record prior to the RO's grant of a 30 percent rating in 
February 1991.  However, the Board notes that a review for 
clear and unmistakable error in a prior Board decision must 
be based solely on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b).  Thus, 
whatever conclusions either the RO or the Board may have 
reached in subsequent decisions based upon similar evidence 
is irrelevant to the question of whether CUE was implicated 
in the July 1950 decision.

As evidenced by the above discussion, the law and regulations 
pertinent to a review for CUE take into account the fact that 
reasonable minds can reach different conclusions as to what 
the evidence may or may not show in a particular case.  This 
is why a finding of CUE is specifically limited to those 
instances in which the error is undebatable, or where 
reasonable minds could not differ.  38 C.F.R. § 20.1403(a); 
see also Damrel, Russel, supra.  Thus, it is not sufficient 
to show that a different conclusion was subsequently reached 
by the Board or the RO based upon similar evidence, such as 
he believes occurred in the February 1991 rating decision.  
The veteran must show that the conclusion reached by the 
Board in the July 1950 decision was undebatably incorrect.  
He has not done so in this case.

Neither the veteran nor his attorney have provided any other 
basis for finding that CUE existed in the July 1950 decision, 
except for what appears to be a general disagreement with how 
the facts were weighed by the Board.  However, as noted 
above, a disagreement as to how the facts were weighed or 
evaluated does not provide a basis to find CUE.  In the July 
1950 decision, the Board expressly relied upon the report of 
the veteran's February 1950 VA examination, which revealed 
that the veteran's residuals of a right little finger injury 
were manifested by an inability to flex the right fifth 
finger beyond 50 percent of normal, and a limitation of 
extension in that finger.  This finding is consistent with 
the assignment of a non-compensable evaluation under the 
criteria of DC 5227, which is the maximum rating available 
under that code.  It was specifically noted in the July 1950 
decision that the other evidence of record had been reviewed, 
but that no basis had been found upon which to assign a 
higher disability rating.  The unstated but clear implication 
is that no evidence of any neurological or other disability 
was found in the veteran's right hand, except for in his 
right little finger, which could have supported the 
assignment of a higher disability rating based upon 
impairment in the right hand.

The fact of the matter is that the Board's conclusion in 
1950, that a compensable evaluation was not warranted, was 
based on medical and other evidence then of record.  As noted 
above, the attorney has not provided any reason for finding 
that the Board's conclusion was undebatably incorrect.  
Instead, the veteran and his attorney have merely pointed to 
their unsupported, and essentially speculative belief that 
the Board either ignored or was unaware of pertinent evidence 
to the contrary.  Because the attorney's argument appears to 
really be no more than a dispute with how the evidence was 
weighed and evaluated, it cannot provide a basis to support a 
finding of CUE as a matter of law.

In summary, the Board finds that the veteran has not 
established that the Board was "undebatably incorrect" in 
its judgment that the evidence of record in July 1950 did not 
support the assignment of a compensable evaluation for his 
service-connected residuals of an injury to the right little 
finger.  See Russell, 3 Vet. App. 310, 319 (1992).  
Accordingly, the Board concludes that the appellant has not 
set forth specific allegations of error, of either fact or 
law, which would warrant a finding of CUE in the July 1950 
decision.  The Board concludes that the July 1950 decision 
did not contain CUE, and the veteran's motion is accordingly 
denied.


ORDER

The motion for revision of the July 1950 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



